Name: Commission Regulation (EC) No 1432/2001 of 13 July 2001 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic geography
 Date Published: nan

 Avis juridique important|32001R1432Commission Regulation (EC) No 1432/2001 of 13 July 2001 suspending the buying-in of butter in certain Member States Official Journal L 192 , 14/07/2001 P. 0008 - 0008Commission Regulation (EC) No 1432/2001of 13 July 2001suspending the buying-in of butter in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 10 thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream(3), as last amended by Regulation (EC) No 213/2001(4), lays down the criteria for opening or suspending the buying-in of butter by invitation to tender in the Member States.(2) Commission Regulation (EC) No 1180/2001(5) suspending the buying-in of butter in certain Member States establishes the list of Member States in which intervention is suspended. As a result of the market prices communicated by Spain, intervention must be suspended in this country and the list of Member States established by Regulation (EC) No 1180/2001 adjusted accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Buying-in of butter by invitation to tender as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby suspended in Belgium, Luxembourg, Denmark, Germany, France, Greece, Ireland, the Netherlands, Austria, Finland, Portugal, Sweden, Spain and the United Kingdom.Article 2Regulation (EC) No 1180/2001 is hereby repealed.Article 3This Regulation shall enter into force on 14 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 37, 7.2.2001, p. 1.(5) OJ L 161, 16.6.2001, p. 16.